Citation Nr: 0429682	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for neurodermatitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Fort Harrison, Montana.  In May 2004, the veteran 
presented oral testimony before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO.


FINDING OF FACT

The veteran's skin disorder is manifested by ulcerations and 
nervous manifestations.  The disorder does not require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs for the past 
12-month period.


CONCLUSION OF LAW

Neurodermatitis is 50 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a September 2001 letter, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  In addition, the veteran was 
afforded two VA compensation examination regarding the skin 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has identified private medical treatment, and VA 
obtained most of the records.  In January 2004, the veteran 
indicated that a private doctor treated him that month.  
While the veteran submitted a copy of a prescription from 
that doctor, he did not submit the full treatment records.  
In a February 2004 letter, the RO asked the veteran to submit 
the treatment records or to authorize the release of such 
records.  Subsequently, the veteran did not submit those 
records or provide an authorization of release for those 
records.  The duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of 
the above, there is no further duty to assist in obtaining 
those records.  

The December 2001 rating decision, the January 2003 SOC, the 
December 2003 SSOC, the February 2004 development letter, and 
April 2004 SSOC informed the veteran of the evidence in the 
possession of VA.  As for the duty to notify the veteran of 
an inability to obtain identified records, VA informed the 
veteran in the February 2004 letter of the private medical 
records that had not been submitted, but as noted above, he 
did not submit the identified record or provide an 
authorization of release for those records in order for VA to 
attempt to obtain them.

Furthermore, in the April 2003 VCAA letter, the veteran was 
informed that he should submit current medical evidence 
showing that his skin disorder had worsened.  In a March 2003 
development letter, the RO informed the veteran that he could 
submit medical evidence supporting his claim.  In an August 
2003 development letter, the RO told the veteran to send any 
private medical records in his possession pertaining to 
treatment from July 2002 to the present.  In a January 2004 
development letter, the veteran was asked to submit any 
additional records that he wished to be considered in 
connection with his appeal.  As previously noted, the RO in 
the February 2004 development letter asked the veteran to 
submit any medical records pertaining to treatment in January 
2004.  Therefore, the veteran was told to submit any evidence 
in his possession that pertains to the claim.  

By a May 2004 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

Private treatment records show that the veteran was treated 
in June 2001 for a worsening of his seborrheic dermatitis.  
Physical examination revealed mild scaling erythema in his 
scalp and a few crusted associated follicular papules in the 
scalp area.  There was mild scaling and flaking on his 
eyebrows and alar creases.  The assessment was seborrheic 
dermatitis with folliculitis and a likely secondary 
infection.  The doctor noted that the veteran may use Cormax 
scalp solution every day as occasion requires.

The veteran underwent a VA examination in October 2001.  He 
reported a history of symptomatology involving the face, 
scalp, and, sometimes, the extremities, which was manifested 
by redness, raised plaques, itching, and scaling.  He stated 
that he had used topical steroids over the years and that he 
was currently using selenium sulfide and clobetasol 
topically.  He indicated that currently the symptomatology 
mainly involved the face and scalp and included pruritus in 
addition to an abnormal appearance.  

Physical examination revealed facial telangiectasias.  There 
were a few scaly erythematous plaques around the nose, 
between the eyebrows, and in the scalp.  He had one lesion on 
the left calf medially, which was an erythematous, scaly ring 
with a clear center.  There were no lesions on the extensor 
surfaces of the extremities or the digits, and there were no 
fingernail abnormalities.  The impression was seborrheic 
dermatitis with a possible component of rosacea (facial 
telangiectasia and skin thickening).  The examiner indicated 
that the veteran did not have psoriasis.  The examiner noted 
that the disorder will continue to have exacerbations and 
remissions and to require maintenance therapy.

Private medical records show that the veteran's skin disorder 
was evaluated in January 2002.  The veteran reported that he 
shampooed with either Nizoral shampoo or selenium sulfide 2% 
shampoo and that he used Lidex solution, Kenalog spray and 
Cormax scalp solution.  Physical examination revealed a 2-
centimeter (cm) red ulceration on the scalp near the vertex.  
The rest of the scalp was remarkable for a fairly normal 
appearance without increased scaling.  The assessment was 
erosion and excoriation of the vertex of the scalp.  The 
doctor prescribed Cormax ointment and recommended that the 
veteran continue using the Nizoral shampoo, the selenium 
sulfide shampoo, and the Cormax scalp solution as occasion 
requires.  

VA medical records show that in April 2002 a physical 
examination of the head, eyes, ears, nose, and throat 
revealed seborrheic dermatitis.  In July 2002, a physical 
examination of the skin revealed some scaling and excoriated 
areas on the scalp; the impression was pruritus.  

In July 2002, a private doctor noted that the veteran 
continued to have excoriated scabs on the scalp and that he 
had tried a variety of Cortisone-based remedies, including 
Kenalog spray and Cormax scalp solution.  The doctor also 
indicated that the veteran had depression, which was treated 
with an Zoloft analogue, and that he tended to get angry and 
somewhat agitated over various life irritations.  The 
impressions were neurodermatitis of the scalp and depression.

In August 2002, the veteran was afforded a VA dermatology 
consult.  He reported that for many years he had had sores on 
his scalp, and admitted constantly picking at them.  Physical 
examination revealed scattered, excoriated, ulcerated, and 
crushed lesions throughout the posterior portions of the 
scalp, which were described as so-called neurotic 
excoriations.  The doctor indicated that the lesions probably 
initially started as a folliculitis, and that later 
manipulation by the veteran kept them chronic and recurrent.  
The doctor noted that the veteran's diabetes did not help in 
the healing of the lesions, but that the lack of healing was 
most likely due to his own self-destructive behavior.  The 
doctor recommend applying a triamcinolone cream to the 
involved areas several times a day as occasion requires.  

Private medical records show that in February 2003, the 
veteran continued to have neurotic excoriations of the 
frontal scalp.  Physical examination revealed three clean 
ulcerations on the mid-line of the scalp measuring 5 to 10 
millimeters (mm) in size, which had not improved with use of 
triamcinolone acetonide.  
 
VA prescription list reflects that in July 2003 triamcinolone 
acetonide was prescribed and that in November 2003 it was 
refilled.

The veteran underwent another VA examination in August 2003.  
He described his skin condition as waxing-and-waning rashes 
manifested by redness and scaling on the face and scalp.  He 
said that he had used selenium sulfide, topical clobetasol, 
and a variety of steroid creams on his face and scalp over 
the years.  He reported that for approximately the past 
month, he had had sores, a rash, and itching on his scalp.  
He noted that despite the regular use of selenium, his scalp 
rash did not seem to be healing.  He indicated that for the 
most part, his facial rash seemed to be resolved.

Physical examination revealed telangiectasias in the 
nasolabial region with some very trace erythema in the same 
distribution but with no clear rash, scaling, open sores, or 
blisters.  His scalp was notable for diffuse mild erythema 
with some scaling.  There were also some mild superficial 
ulcerations with significant scaling and erythema primarily 
on his frontal region and some on the parietal and posterior 
frontal regions.  There were about six of these ulcerations, 
ranging from 0.5 cm to 1.5 cm in diameter, with approximately 
60 to 70 percent of the scalp being involved.  There was no 
significant facial involvement and no other skin rashes on 
the trunk or extremities.  

The assessment was seborrheic dermatitis with a recent flare 
up of the scalp and very good control of facial dermatitis at 
that time.  Based upon current clinical findings, there was 
no evidence of psoriatic dermatitis.  The examiner noted that 
based on a review of the veteran's history over the last 
several years, he had had recurrent exacerbations and 
remissions, despite continued maintenance therapy with the 
above-mentioned agents.

Private treatment records reveal that in September 2003, the 
veteran continued to have neurotic excoriations of the scalp 
with clean, excoriated ulcerations.

In a December 2003 statement, a private doctor indicated that 
since 1997 the veteran had had neurodermatitis of the scalp, 
which was manifested by scattered, self-induced excoriations 
and erythema of the scalp.  The doctor noted that the 
disorder had been treated with a variety of topical 
Cortisone-containing medications, including Cormax solution, 
triamcinolone cream, Kenalog spray, Lidex solution, and 
Selsun shampoo.

A VA prescription list shows that in January 2004 
triamcinolone acetonide and selenium sulfide shampoo were 
prescribed.

At the May 2004 hearing, the veteran testified that he had 
flare ups on his face, legs, and chest.  




III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  When a claimant is granted benefits 
based on liberalizing legislation, the effective date of the 
award is based on the facts found, but not earlier than the 
effective date of the liberalizing law.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Under the previous versions of Diagnostic Code 7816 
(psoriasis) and Diagnostic Code 7817 (dermatitis exfoliativa) 
(effective prior to August 30, 2002), conditions under those 
diagnostic codes are to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7816-17 (2002).

Under the previous version of Diagnostic Code 7806 (effective 
prior to August 30, 2002), a 30 percent evaluation for eczema 
requires findings of constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
warranted where (1) there is ulceration, extensive 
exfoliation, or crusting, and there are systemic or nervous 
manifestations, or (2) where there is exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Under the current version of Diagnostic Code 7816, psoriasis 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent disability rating.  Psoriasis covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or requiring constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period 
warrants a 60 percent disability rating.  Otherwise, the 
disorder is rated based on disfigurement of the head, face, 
or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7815 (2004).

Under the current version of Diagnostic Code 7817 
(exfoliative dermatitis (erythroderma)), a 30 percent 
evaluation is warranted for any extent of involvement of the 
skin requiring systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment or electron beam therapy for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Generalized involvement of the skin 
requiring constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatment or electron beam therapy 
during the past 12-month period warrants a 60 percent 
disability rating.  Generalized involvement of the skin plus 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia) requiring constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatment or 
electron beam therapy during the past 12-month period 
warrants a 100 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2004).

Under the current version of Diagnostic Code 7806, dermatitis 
or eczema covering 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent disability rating.  Dermatitis or 
eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or requiring 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period warrants a 60 percent disability rating.  
Otherwise, the disorder is rated based on disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
on the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2004).

Under the old version of Diagnostic Code 7800 (disfiguring 
scars of the head, face or neck) (effective prior to August 
30, 2002), 30 percent disability rating for scars is 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent evaluation requires a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, and the 30 percent rating may be increased to 50 
percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

The new version of Diagnostic Code 7800 lists eight 
characteristics of disfigurement used for evaluating 
disability: scar five or more inches (13 or more centimeters 
(cm.)) in length; scar at least one quarter inch (0.6 cm.) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

A 30 percent disability rating is awarded when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or there are two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or there are four or five 
characteristics of disfigurement.  A 80 percent evaluation is 
granted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or there are six or 
more characteristics of disfigurement.  Id.

Tissue loss of the auricle should be rated under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
should be rated under Diagnostic Code 6061 (anatomical loss 
of both eyes) or Diagnostic Code 6063 (anatomical loss of one 
eye) as appropriate.  Id.

For purposes of the old criteria, the symptomatologies of 
disfigurement and painful scars are separate and distinct 
from each other.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Under the old version of Diagnostic Code 7803 
(effective prior to August 30, 2002), superficial scars that 
were poorly nourished with repeated ulceration warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  Under the old version of Diagnostic Code 7804 
(effective prior to August 30, 2002), scars that were tender 
and painful on objective demonstration warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Under the new version of Diagnostic Code 7803, a superficial 
and unstable scar, which involves frequent loss of covering 
of skin over the scar, may be assigned a maximum rating of 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  
Under the new version of Diagnostic Code 7804, a scar that is 
superficial and painful on examination may be assigned a 
maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  

Under the old and new versions of Diagnostic Code 7805, a 
scar may be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

IV.  Analysis

The Board accepts that there has been no significant change 
in facts during the appeal period.  However, there has been a 
change in the regulations regarding the evaluation of skin 
disorders.  See 67 Fed. Reg. 49,596 (codified at 38 C.F.R. 
§ 4.118 effective August 30, 2002).  The Board finds based on 
the analysis below that this change is a liberalizing 
regulation.  As such, a grant of benefits under the 
liberalizing regulation cannot be earlier than August 30, 
2002.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2004).  However, it is clear that the old criteria 
are more favorable to the veteran.

The veteran's skin disorder has been rated by analogy to 
eczema under the old version of Diagnostic Code 7806 
(eczema).  The evidence shows that in 2001 the veteran had 
flaking and scaling on the scalp and face and one lesion on 
the left calf, and that in 2002 and 2003 he had ulcerated 
lesions on the scalp.  Thus, there is evidence of 
ulcerations.  Additionally, beginning in January 2002, 
excoriations were found on various physical examinations.  
Starting in August 2002, the excoriations were described as 
neurotic excoriations.  Accordingly, there is evidence of 
nervous manifestations.  In light of the above, a 50 percent 
disability rating effective prior to August 30, 2002, is 
warranted under the old version of Diagnostic Code 7806. 

Regarding the prior version of 7800 (disfiguring scars of the 
head, face or neck), the veteran testified that he has 
outbreaks of his skin disorder on his face.  However, there 
is no evidence of scarring, much less a complete or 
exceptional repugnant deformity of one side of the face or a 
marked or repugnant bilateral disfigurement, which is 
manifested by marked discoloration or color contrast.  
Specifically, in June 2001, there was only mild scaling and 
flaking on the veteran's eyebrows and alar creases.  The 
October 2001 VA examination reflected that there was only a 
few scaly erythematous plaques around the nose and between 
the eyebrows.  The August 2003 VA examination revealed 
telangiectasias in the nasolabial region with some very trace 
erythema in the same distribution but with no clear rash, 
scaling, open sores or blisters.  The August 2003 VA examiner 
noted that there was no significant facial involvement and 
that the facial dermatitis was under good control.  No other 
examination found symptomatology on the face or neck.  
Therefore, a higher rating is not warranted under the old 
version of Diagnostic Code 7800.  

As there is no evidence of scarring anywhere, a separate 
rating is not warranted under the old versions of Diagnostic 
Codes 7803 and 7804 or the old version of Diagnostic Code 
7805.  See Esteban, 6 Vet. App. at 261-62.

As for the new version of Diagnostic Code 7806, there is no 
evidence that the skin disorder involves more than 40 percent 
of the entire body or more than 40 percent of the exposed 
areas.  The veteran has an extensive history of taking 
Cortisone-containing medications, to include Cormax solution, 
triamcinolone cream, Kenalog spray, Lidex solution, and 
Selsun shampoo.  However, the evidence does not show that 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs has been 
required for the past 12-month period.  Rather, the treatment 
has been topical and local.  In light of the above, a higher 
disability rating under the new version of Diagnostic Code 
7806 effective August 30, 2002, is not warranted.  

As for disfigurement, there is, for the same reasons as noted 
above, no evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of three feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or of six or more 
characteristics of disfigurement.  Therefore, a higher rating 
under the new version of Diagnostic Code 7800 is not 
warranted.  Also, there is no evidence of a tissue loss of 
the auricles or an anatomical loss of either eye.  
Accordingly, a separate rating under Diagnostic Codes 6061, 
6063 and 6207 is not warranted.

Regarding the new version of Diagnostic Code 7817 
(exfoliative dermatitis (erythroderma)), the evidence shows 
that the skin disorder primarily affects the scalp only.  
Moreover, there is no evidence of systemic manifestations, 
such as fever, weight loss, and hypoproteinemia.  Therefore, 
a higher evaluation by analogy to exfoliative dermatitis is 
not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  



ORDER

A 50 percent disability rating for neurodermatitis is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



